t c memo united_states tax_court john e and sandra l west petitioners v commissioner of internal revenue respondent docket no 5376-06l filed date stephen l christian for petitioners spencer t stowe for respondent memorandum opinion swift judge under sec_6330 petitioners challenge respondent’s notice_of_determination sustaining respondent’s levy notice unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the primary issue for decision is whether respondent’s appeals_office abused its discretion in sustaining a notice_of_intent_to_levy relating to petitioners’ outstanding federal income taxes background the facts of this case have been submitted fully stipulated under rule and are so found at the time the petition was filed petitioners resided in orange county california petitioners have a history of failing to timely pay estimated federal income taxes due and failing to timely file their federal_income_tax returns on date petitioners and respondent agreed on an offer-in-compromise oic on the grounds of doubt as to collectibility relating to approximately dollar_figure in petitioners’ unpaid federal income taxes among other things respondent’s acceptance of petitioners’ oic was contingent on petitioners’ paying within days of respondent’s acceptance of the oic to respondent dollar_figure oic amount timely filing federal_income_tax returns that became due during the 5-year period subsequent to their entering into the because of a credit offset petitioners’ outstanding federal_income_tax liability for including interest penalties additions to tax and interest has been paid in full and any issue herein relating to is now moot oic or until the oic amount was paid in full whichever was longer 5-year compliance_period and timely paying the taxes reported due on their federal_income_tax returns filed during the 5-year compliance_period specifically paragraph d on petitioners’ form_656 offer_in_compromise stated i we will comply with all provisions of the internal_revenue_code relating to filing my our returns and paying my our required taxes for years from the date the irs accepts the offer under the express terms of the oic if petitioners failed to meet any of the express conditions of the oic respondent had the right to revoke the oic and to attempt to collect from petitioners the full amount of petitioners’ unpaid federal income taxes on date petitioners paid to respondent the dollar_figure oic amount petitioners’ 5-year compliance_period thus began when respondent accepted the oic on date during the 5-year compliance_period petitioners among other things failed to pay estimated_taxes failed to timely file their tax returns and or failed to timely pay taxes reported due on their filed federal_income_tax returns as follows year petitioners failed to timely file their return timely pay the tax_liability stated on the return timely pay estimated_taxes timely pay the tax_liability stated on the return timely pay the tax_liability stated on the return timely file their return timely pay the tax_liability stated on the return timely pay estimated_taxes timely pay the tax_liability stated on the return in date petitioners moved to a new address but petitioners did not notify respondent of their change_of address before this move petitioners filed with respondent irs form_2848 power_of_attorney and declaration of representative in which petitioners directed respondent to send to petitioners’ representative copies of any correspondence sent to petitioners petitioners’ and federal_income_tax returns filed with respondent continued to show petitioners’ old address and did not show the new address to which petitioners moved in date petitioners did not otherwise notify respondent of their new address until sometime after date from date through date respondent sent to petitioners at the old address shown on petitioners’ and federal_income_tax returns namely via chirpia mission viejo ca at least seven notices relating to various late filing and late payment additions to tax and penalties that respondent had assessed against petitioners relating to petitioners’ and federal_income_tax returns and warning petitioners of the potential for default on the oic that had been entered into if petitioners did not pay the various additions to tax and penalties that had been assessed against them specifically in date respondent mailed to petitioners at their via chirpia mission viejo address a notice alerting petitioners that the oic was subject_to likely termination if petitioners’ outstanding additions to tax and penalties for and were not paid in date respondent mailed to petitioners at the via chirpia mission viejo address a notice of default on the oic informing petitioners that the oic was terminated on date respondent mailed to petitioners a notice_of_intent_to_levy and a notice of petitioners’ right to a hearing relating to the approximate dollar_figure balance of petitioners’ unpaid federal income taxes on date petitioners filed a form request for a collection_due_process_hearing with regard to respondent’s notice_of_intent_to_levy in which petitioners requested that respondent reinstate the oic on date an appeals_office hearing was held by telephone conference among respondent’s appeals_office petitioners and petitioners’ attorney on date respondent’s appeals_office issued to petitioners a notice_of_determination sustaining respondent’s levy notice in the notice_of_determination respondent’s appeals_office indicated that because petitioners had defaulted on the oic and because petitioners had not provided any financial or other information applicable to other collection alternatives respondent’s levy notice was sustained discussion because the underlying tax_liability is not in dispute we review the actions of respondent’s appeals_office for abuse_of_discretion see 114_tc_176 abuse_of_discretion occurs where the actions of the commissioner’s appeals_office are arbitrary or capricious lack sound basis in law or are not justifiable in light of the facts and circumstances 112_tc_19 pursuant to sec_6330 respondent’s appeals_office must verify that the requirements of applicable law and administrative procedure have been met consider issues raised by petitioners and consider whether the proposed collection action balances the need for the efficient collection_of_taxes with petitioners’ legitimate concern that respondent’s collection be no more intrusive than necessary in reviewing whether respondent’s appeals_office abused its discretion in sustaining respondent’s notice_of_intent_to_levy our analysis is governed by general principles of contract law see 122_tc_133 under the material breach of contract analysis applied in 123_tc_85 revd 439_f3d_455 8th cir if petitioners’ breach is material and sufficiently serious respondent’s obligation to perform may be discharged not so however if petitioners’ breach is comparatively minor on appeal the court_of_appeals for the eighth circuit noted that the failure to comply with an express condition of an oic is itself grounds for the commissioner to revoke the oic regardless of materiality robinette v commissioner f 3d pincite generally for purposes of sec_6330 a notice mailed to the taxpayer’s last_known_address is proper and sufficient 763_f2d_89 2d cir buffano v commissioner tcmemo_2007_32 in determining petitioners’ last_known_address unless otherwise notified respondent may rely upon petitioners’ most recently filed return see 91_tc_1019 78_tc_215 petitioners argue that petitioners’ failure timely to file tax returns to pay estimated_taxes and to pay the various additions to tax and penalties assessed against them during the 5-year compliance_period did not constitute a material breach of the oic and did not justify respondent’s revocation of the oic and therefore that respondent’s appeals_office abused its discretion in sustaining respondent’s notice_of_intent_to_levy we disagree the numerous instances of petitioners’ failure to keep their tax obligations current during the 5-year compliance_period constitute under any standard a significant and material breach of the requirements of the oic we need not address different standards that in other cases might be considered and that might be applicable see ng v commissioner tcmemo_2007_8 respondent mailed to petitioners a number of notices alerting petitioners to the potential for default on the oic and giving petitioners opportunity to bring current their tax and other_payments due although petitioners moved to a new address petitioners failed to apprise respondent of their new address and respondent cannot now be faulted for mailing the notices to the address shown on petitioners’ tax returns petitioners not respondent must bear the consequences of petitioners’ failure to properly file their tax returns with or otherwise apprise respondent of petitioners’ new address petitioners argue that respondent should have but did not mail to petitioners’ representative a copy of the various dunning letters failure of respondent to mail to petitioners’ representative a copy of a notice that was mailed to petitioners provides no basis to reject respondent’s collection action in this case see amsler v commissioner tcmemo_1993_114 notice generally will be valid even when a copy is not mailed to a taxpayer’s representative so long as properly mailed to the taxpayer foster v commissioner tcmemo_1982_115 citing 48_tc_656 because of petitioners’ repeated violations of the conditions of the oic respondent’s appeals_office did not abuse its discretion in sustaining the notice_of_intent_to_levy other arguments petitioners make herein have been considered and rejected to reflect the foregoing decision will be entered for respondent
